Associated Patentees, Inc. v. Commissioner.Associated Patentees, Inc. v. CommissionerDocket No. 112051.United States Tax Court1943 Tax Ct. Memo LEXIS 74; 2 T.C.M. (CCH) 928; T.C.M. (RIA) 43460; October 20, 1943*74 LEECHOrder J. RUSSELL LEECH, Judge: On August 31, 1943, this Court entered its Memorandum Findings of Fact and Opinion in the above entitled proceeding. On September 2, 1943, copies of that opinion were served on the petitioner and the respondent. On September 3, 1943, pursuant to that opinion, our decision was entered. On September 30, 1943, petitioner filed motions praying, in effect, that the opinion and decision therein be vacated and that the proceeding be reconsidered and an additional hearing granted. On October 20, 1943, those motions regularly came on for hearing in Washington, D.C. Upon consideration of the record, it is hereby ORDERED: (1) The decision to which reference is hereinabove made be, and the same is, hereby vacated; (2) The opinion to which reference is hereinabove made be, and the same is, hereby vacated; (3) The motion for a further and additional hearing, limited to the determination of the question of the amount of deductions for depreciation, if any, on the patents, to which petitioner may be entitled in the taxable year, be, and the same is, hereby granted; (4) For the sole purpose of raising this issue petitioner be and is hereby permitted and directed*75  to file an amended petition, within ten days hereof, raising such issue, and respondent is granted the usual time within which to answer or to take such other action in reference thereto as is provided by the rules of this Court.